Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action
DETAILED ACTION
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 17-33, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record FLEISCHER (US-PGPUB-NO:  US20180196107)(As to claim 17, FLEISCHER discloses):17. (Currently Amended) A Smart Battery Management System (SBMS) [Para. 10, 35: "Battery Management"], comprising:sensors configured to measure one or more metrics of a plurality of cells in a battery system [Para. 18, "measure may include applying a specific discharge voltage to the LIB, such that the applied discharge voltage oxidizes at least a portion of lithium plating"];control circuits electrically connected coupled to the plurality of cells in the battery system [Para. 35: "control unit", "battery management"];at least one processor [Para. 18: "processor"];and memory storing instructions that [Para. 45: "command"; also, Para. 46, "storage"], when executed by the at least one processor [Para. 18: "processor"], cause the at least one processor to perform operations comprising: identifying sensor data measured by at least one first sensor among the sensors [Para. 18, "processor", "sensor", "measuring"], the sensor data indicating the one or more metrics of a first cell among the plurality of cells in the battery system [Para. 18: "sensor", "measure"];predicting, by inputting the sensor data into a trained neural network [Para. 48, "machine learning", Note: neural network is one of machine learning technique], a failure event of the first cell [Para. 60, "faulty", "defect", "cell"];and preventing the failure event by causing a first control circuit among the control circuits to disconnect the first cell from one or more additional cells among the plurality of cells in the battery system [Para. 52: " an open circuit (physical disconnection from electronic circuitry)"; also 61; Also Fig. 5B (open circuit)].

    PNG
    media_image1.png
    370
    509
    media_image1.png
    Greyscale

(As to claim 18, FLEISCHER discloses):18. (Currently Amended) The SBMS of claim 17, wherein the metrics comprise at least one of a pressure [Para. 17, 18: "measure"], a temperature [Para. 3: "heat", "temperature", "thermal"; also, Para. 34], a movement, a voltage [Para. 6: "voltage"], a current [Para. 11, 17: "current"], a resistance, an impedance, or a capacitance associated with the first cell [Para. 8, "impedance", "resistance"].(As to claim 19, FLEISCHER discloses):19. (Currently Amended) The SBMS of claim 17, wherein the failure event comprises thermal runaway of the first cell [Para. 60, "defect", "thermal runaway"].(As to claim 20, FLEISCHER discloses):20. The SBMS of claim 17, wherein the battery system is powering a vehicle [Para. 85: "battery system", "vehicle"].(As to claim 21, 22, 23, 28, FLEISCHER discloses):21. (New) The SBMS of claim 18, wherein operations of the at least one processor further comprising: measuring [Para. 60: "processor"], by a pressure sensor [Para. 3: "pressure"; also, Para. 18, "sensor"], a pressure associated with the first cell [Para. 65, "relationship"].(As to claim 24, FLEISCHER discloses):24. (New) The SBMS of claim 23, wherein the movement is acceleration [Para. 7, “vehicle”].(As to claim 25, FLEISCHER discloses):25. (New) The SBMS of claim 18, wherein operations of the at least one processor further comprising: measuring [Para. 60: "processor"], by a voltage sensor [Para. 18: "voltage sensor"], a voltage across with the first cell [Para. 11, "voltage", "cell"].(As to claim 26, FLEISCHER discloses):26. (New) The SBMS of claim 18, wherein operations of the at least one processor further comprising: measuring [Para. 60: "processor"], by a current sensor, a current through the first cell [Para. 8: " measure the routine operating current and voltage"].(As to claim 27, 28, FLEISCHER discloses):27. (New) The SBMS of claim 18, wherein operations of the at least one processor further comprising: measuring [Para. 60: "processor"], by an impedance sensor, an impedance associated with the first cell [Para. 41: " a current meter, a resistance meter, an impedance measuring"].(As to claim 29, FLEISCHER discloses):29. (New) The SBMS of claim 28, wherein the impedance and resistance associated with the first cell determines capacitance of the first cell [Para. 8, "cell", "impedance"; note: capacitance, resistance and inductance are the components of impedance].(As to claim 30, FLEISCHER discloses):30. (New) The SBMS of claim 17, wherein operations of the at least one processor further comprising [Para. 18, "processor"]:identifying second sensor data of a second cell of the plurality of cells [Para. 34: "identify", "cell"], the second sensor data being obtained during at least one second failure event of the second cell [Para. 5, "fault", "defect"];and training the neural network based on the second sensor data and an indication of the at least one second failure event [Para. 85: "failure, "machine learning"].(As to claim 31, FLEISCHER discloses):31. (New) The SBMS of claim 30, the second failure event comprises thermal runaway of the second cell [Para. 8, 60: "thermal runaway"].(As to claim 32, FLEISCHER discloses):32. (New) The SBMS of claim 17, wherein preventing the failure event comprises: modifying a current flowing through the first cell [Para. 60: "defect", "current"].(As to claim 33, FLEISCHER discloses):33. (New) The SBMS of claim 17, wherein preventing the failure event comprises: disconnecting the first cell from the one or more additional cells [Para. 52: " an open circuit (physical disconnection from electronic circuitry)"]

Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851